Citation Nr: 1117801	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, including as secondary to a service-connected nasal deformity with nasal airway obstruction.

2.  Entitlement to service connection for sinusitis, including as secondary to the service-connected nasal deformity with nasal airway obstruction.

3.  Entitlement to a disability rating higher than 10 percent for the nasal deformity with nasal airway obstruction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) so the Veteran could have a hearing, as requested, before a local Decision Review Officer (DRO).  The Veteran had this hearing in January 2010.

In this decision the Board is deciding the claims for service connection for headaches and sinusitis.  The remaining claim, however, for a higher rating for the nasal deformity and airway obstruction, requires further development, so the Board is again remanding this claim to the RO via the AMC.


FINDING OF FACT

It is just as likely as not the Veteran's headaches and sinusitis are related to his service-connected nasal deformity with nasal airway obstruction.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's headaches and sinusitis are proximately due to, the result of, or chronically aggravated by his 
service-connected nasal deformity with nasal airway obstruction, so a secondary disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for Headaches and Sinusitis, Including as Secondary to the Service-Connected Nasal Deformity with Nasal Airway Obstruction.

The Veteran contends that both his chronic headaches and sinusitis are the result of his already service-connected nasal deformity with nasal airway obstruction.

When determining service connection, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Here, however, this Veteran's claim is entirely predicated on the notion that his headaches and sinusitis are secondary to his nasal deformity and associated airway obstruction.  He does not allege, and the evidence does not otherwise suggest, that either of these conditions was directly or even presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

VA treatment records from April 2004 to October 2010 note several complaints of and treatment for headaches and sinusitis.  The Veteran had two VA compensation examinations in February 2006.  The first VA compensation examiner diagnosed chronic headaches and the second VA examiner diagnosed chronic sinusitis.  Additionally, private treatment records from July 1999 to May 2005 note the Veteran's complaints of headaches.  A private treatment record from Dr. W.D., dated in July 1996, also notes a diagnosis of sinusitis.  However, the August 2010 VA compensation examiner determined there was no evidence of chronic sinusitis based on the results of a March 2006 CT scan.  Regardless, given the other diagnoses in the record of both headaches and sinusitis, it is just as likely as not the Veteran has sinusitis and headaches, and at least has since filing these claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So the only remaining concern is whether these conditions are secondary to his service-connected nasal deformity and associated airway obstruction as he is alleging.

Regarding this determinative issue of causation, the first February 2006 VA examiner determined the Veteran's headaches were not caused by any sinus changes.  But this is nonresponsive to the Veteran's claims inasmuch as he is not alleging the headaches and sinusitis are interrelated, rather, that these conditions are attributable to his nasal deformity and associated airway obstruction.  In other words, he is alleging instead that his headaches and sinusitis are the result of the surgery he had in the military to correct his nasal deformity and the consequent nasal airway obstruction.  And there is other medical evidence in the file directly addressing this specific issue.  In particular, the second February 2006 VA examiner noted the Veteran had a septoplasy in November 1974 during his military service.  The Veteran said he now suffers from chronic sinus pressure and headaches.  Upon physical examination, and consistent with this allegation, this VA examiner confirmed the Veteran's right nasal cavity was 97 to 99 percent obstructed from a persistent right-sided nasoseptal deviation and that there was mucopurulence, indicative of possibly recurrent infection.  This examiner reviewed an April 2004 CT scan noting chronic sinus congestion but not chronic sinusitis.  However, based on his current findings, he diagnosed persistent headaches, nasal airway obstruction and sinusitis.  And of equal or even greater significance, this examiner then opined that the "current sinus infections and headaches are related to persistent nasoseptal deviation following [the] septoplasy."  So he associated both the headaches and sinusitis with the service-connected disability, to in turn warrant granting service connection for the headaches and sinusitis on this secondary basis.  See again 38 C.F.R. § 3.310(a) and (b).


This is especially true when resolving all reasonable doubt concerning this in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolutely accurate", "definite" and "obvious" etiologies are not conditions precedent to granting service connection).


ORDER

The claims for service connection for headaches and sinusitis are granted.


REMAND

Another remand is necessary prior to adjudicating the Veteran's remaining claim to ensure that due process is followed and there is a complete record upon which to decide this claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran needs to be reexamined to reassess the severity of his service-connected nasal deformity and nasal airway obstruction, currently rated as 
10-percent disabling, in light of the fact that his most recent VA examination specifically for this disability was in August 2004, prior to his most recent claim for an increased rating, which was filed in October 2005.  He had VA compensation examinations in February 2006 and again in August 2010, so since, but these examinations were concerning him trying to instead establish his entitlement to service connection for what he argued were residuals of this service-connected disability, namely, his headaches and sinusitis.  Therefore, his most recent VA examination specifically assessing the severity of this disorder was in August 2004, so some 61/2 years ago.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran currently has the highest available rating under Diagnostic Code 6502 for a deviated septum, so seemingly eliminating any need to reexamine this disability.  But in this circumstance, where a Veteran has the highest possible rating under an applicable diagnostic code, there still has to be consideration of whether he is entitled to a higher rating for his disability on an extra-schedular basis since he is alleging entitlement to even greater compensation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's nasal deformity with nasal airway obstruction.

Since he already has the highest possible rating under 38 C.F.R. § 4.97, DC 6502, sufficient findings are needed to determine whether other diagnostic codes may apply that could provide a higher rating, including, but not limited to, 6504, 6510-6514 and 6522.  There also needs to be some indication of whether this disability causes marked interference with employment - meaning above and beyond that contemplated by the current rating under DC 6502, or frequent hospitalization, so as to in turn render impractical the application of these regular schedular standards, i.e., so as to warrant extra-schedular consideration.

To facilitate making these important determinations, the examiner must review the claims file, including a copy of this remand, for the pertinent medical, occupational and other history.

The examiner also must discuss the rationale for all opinions offered, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


